DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: lines 2-3 (claim 6) and line 2 (claim 15) read “the aspect of the cardiac rhythm of the current patient is an occurrence of an occurrence”. This appears to be a repetition of phrase. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claims 1, 10 and 19; “storage medium” and “processing circuitry” in claim 10; “computer-readable data storage medium” in claim 19.
“computing system”: corresponding to par. 0030 of the Published Application (e.g., handheld computing device, computer workstation, etc.); par. 0075-0076, 0080, 0082-0084 and Figure 4
“storage medium”: corresponding to par. 0033 and 0159 of the Published Application (e.g., RAM, ROM, etc.)
“processing circuitry”: corresponding to par. 0063 of the Published Application (e.g., DSP, ASIC, etc.); par. 0068 and 0077
“computer-readable data storage medium”: no separate structures disclosed
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to computer implemented functional claims, MPEP 2161.01(I) explains: 
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV…

…When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.

In the instant case, claims 1, 10 and 19 require the first CRC is “trained on training cardiac EGM strips from a first population that includes a plurality of patients”, and the second CRC is “trained on training cardiac EGM strips from a second population that is smaller than the first population”. The specification and claims as originally filed do not set forth specific steps for this training process. The originally filed application details the training process in Figure 9, par. 0125-0131 of the Published Application, but each step only give relative values (e.g., accuracy, error function, likelihood values, etc.) for comparison between populations with no specifics as to the thresholds or equations used therein. There are no particular steps outlining the actual training of the specialized CRC on the data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim(s) recite(s) a method (process), a computing system (product), and a computer-readable data storage medium (product) for generating output data. 

Step 2A, Prong One
Claims 1, 10 and 19 require “applying, by the computing system, a first cardiac rhythm classifier neural network (CRC) with a segment of the cardiac EGM strip as input”, “the first CRC is trained on training cardiac EGM strips from a first population that includes a plurality of patients”, “applying, by the computing system, a second CRC with the segment of the cardiac EMG strip as input” and “the second CRC is a version of the first CRC that is trained on training cardiac EGM strips from a second population that is smaller than the first population”. These limitations are processes (products) that, as drafted, cover performance of the limitations that can be performed by a human using a mental process under the broadest reasonable interpretation standard. For example, these training steps could encompass training a user’s mind to recognize aspects of the cardiac rhythm from a printed or displayed EGM strip. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “obtaining, by a computing system, a cardiac electrogram (EGM) strip for a current patient”, “the first CRC generates, based on the segment of the cardiac EGM strip, first data regarding an aspect of a cardiac rhythm of the current patient” and “the second CRC generates, based on the segment of the cardiac EGM strip, second data regarding the aspect of the cardiac rhythm of the current patient”. No structures are provided for these data gathering steps beyond generic computer components (“computing system” in claims 1, 10 and 19; “storage medium” and “processing circuitry” in claim 10; “computer-readable data storage medium” in claim 19), and these are recited at a high level of generality. They amount to no more than the mere pre-solution activity of data gathering. The claims further recite the additional element of “generating, but the computing system, output data based on the first data and the second data”. No structures are provided for these data gathering steps beyond generic computer components (“computing system” in claims 1, 10 and 19; “storage medium” and “processing circuitry” in claim 10; “computer-readable data storage medium” in claim 19), and these are recited at a high level of generality. They amount to no more than the mere post-solution activity of data gathering. These extra-solution activities of data gathering and generation using generic computer components is well-understood, routine, and conventional in the field of EGM technology and all uses of the recited judicial exception require the extra-solution activity of data gathering and generation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using the computer system to collect the first and second data and generate these as output data amounts to no more than mere extra-solution activity, which does not amount to an inventive concept. There is no diagnosis or treatment step included in these claims, nor is the output generation discussed in any detail in the claims. Therefore, the claim is not patent eligible.

Claim 19 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 could read on a signal. The Examiner suggests amending claim 19 to read “A non-volatile” (non-transitory, etc.) “computer-readable data storage medium” to preclude this interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (U.S. 7,490, 085). Walker discloses (col. 2, line 59-col. 3, line 14) obtaining, by a computing system, a cardiac electrogram (EGM) strip for a current patient (col. 17, line 28-col. 18, line 3); applying, by the computing system, a first cardiac rhythm classifier neural network (CRC) with a segment of the cardiac EGM strip as input (col. 50, lines 4-63), wherein: the first CRC is trained on training cardiac EGM strips from a first population that includes a plurality of patients, the first CRC generates, based on the segment of the cardiac EGM strip, first data regarding an aspect of a cardiac rhythm of the current patient; applying, by the computing system, a second CRC with the segment of the cardiac EGM strip as input, wherein: the second CRC is a version of the first CRC that is trained on training cardiac EGM strips from a second population that is smaller than the first population, the second CRC generates, based on the segment of the cardiac EGM strip, second data regarding the aspect of the cardiac rhythm of the current patient; and generating, by the computing system, output data based on the first data and the second data.
Regarding claim 2, Walker discloses (col. 10, lines 8-31) the second population consists of the current patient.
Regarding claim 3, Walker discloses (col. 10, lines 8-31) the second population is a cohort of patients sharing one or more characteristics with the current patient.
Regarding claim 4, Walker discloses (col. 10, lines 8-31) the one or more characteristics include a diagnosis of the cohort of patients and the current patient.
Regarding claim 5, Walker discloses (col. 10, lines 8-31) applying, by the computing system, a third CRC with the cardiac EGM strip as input, wherein: the third CRC is a version of the first CRC that is trained based on the training cardiac EGM strips from the first population and further trained based only on training cardiac EGM strips from the current patient, and the third CRC generates, based on the segment of cardiac EGM strip, third data regarding the aspect of the cardiac rhythm of the current patient, and generating the output data comprises generating the output data based on the first data, the second data, and the third data.
Regarding claim 6, Walker discloses (col. 67, line 51-col. 68, line 58) the aspect of the cardiac rhythm of the current patient is an occurrence of an occurrence of a cardiac arrhythmia in the cardiac rhythm of the current patient, the first data is based on a first probability that the segment of the cardiac EGM strip represents at least one occurrence of the cardiac arrhythmia, and the second data is based on a second probability that the segment of the cardiac EGM strip represents at least one occurrence of the cardiac arrhythmia.
Regarding claim 7, Walker discloses (col. 17, line 28-col. 18, line 3) the aspect of the cardiac rhythm of the current patient is a morphological aspect of occurrences of a cardiac arrhythmia that occur in the cardiac rhythm of the current patient, the first data comprises first data regarding the morphological aspect of an occurrence of the cardiac arrhythmia represented in the segment of the cardiac EGM strip, the second data comprises second data regarding the morphological aspect of the occurrence of the cardiac arrhythmia represented in the segment of the cardiac EGM strip, and the output data comprises data comparing the first data regarding the morphological aspect of the occurrence and the second data regarding the morphological aspect of the occurrence.
Regarding claim 8, Walker discloses (col. 50, lines 4-63) generating second output data based on a comparison of the second data to historical data generated by the second CRC based on earlier cardiac EGM strips from the current patient.
Regarding claim 9, Walker discloses (col. 48, line 65-col. 49, line 43) the first CRC generates an output vector, and the method further comprises generating, by the computing system, the second CRC by training an instance of the first CRC based only on cardiac EGM strips from the second population, wherein generating the second CRC comprises, for each respective segment of each respective cardiac EGM strip from the second population: applying, by the computing system, the first CRC to the respective segment of the respective cardiac EGM strip to generate a first output vector for the respective cardiac EGM strip; applying, by the computing system, the second CRC to the respective segment of the respective cardiac EGM strip to generate a second output vector for the respective cardiac EGM strip; determining, by the computing system, whether the second output vector for the respective segment of the respective cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip; updating, by the computing system, parameters of the second CRC based on whether the second output vector for the cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip, wherein: the computing system is configured to update the parameters of the second CRC when the second output vector for the cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip, and the computing system is configured to not update the parameters of the second CRC when the second output vector for the cardiac EGM strip is not more accurate than the first output vector for the respective cardiac EGM strip.
Regarding claim 10, Walker discloses (col. 7, line 42-col. 8, line 4) a storage medium configured to store a cardiac electrogram (EGM) strip for a current patient; and processing circuitry configured to: apply a first cardiac rhythm classifier neural network (CRC) with a segment of the cardiac EGM strip as input, wherein: the first CRC is trained on training cardiac EGM strips from a first population that includes a plurality of patients, the first CRC generates, based on the segment of the cardiac EGM strip, first data regarding an aspect of a cardiac rhythm of the current patient; apply a second CRC with the segment of the cardiac EGM strip as input, wherein: the second CRC is a version of the first CRC that is trained on training cardiac EGM strips from a second population that is smaller than the first population, the second CRC generates, based on the segment of the cardiac EGM strip, second data regarding the aspect of the cardiac rhythm of the current patient; and generate output data based on the first data and the second data.
Regarding claim 11, Walker discloses (col. 10, lines 8-31) the second population consists of the current patient.
Regarding claim 12, Walker discloses (col. 10, lines 8-31) the second population is a cohort of patients sharing one or more characteristics with the current patient.
Regarding claim 13, Walker discloses (col. 10, lines 8-31) the one or more characteristics include a diagnosis of the cohort of patients and the current patient.
Regarding claim 14, Walker discloses (col. 10, lines 8-31) the processing circuitry is further configured to apply a third CRC with the cardiac EGM strip as input, wherein: the third CRC is a version of the first CRC that is trained based on the training cardiac EGM strips from the first population and further trained based only on training cardiac EGM strips from the current patient, and the third CRC generates, based on the segment of cardiac EGM strip, third data regarding the aspect of the cardiac rhythm of the current patient, and the processing circuitry is configured such that, as part of generating the output data, the processing circuitry generates the output data based on the first data, the second data, and the third data.
Regarding claim 15, Walker discloses (col. 67, line 51-col. 68, line 58) the aspect of the cardiac rhythm of the current patient is an occurrence of an occurrence of a cardiac arrhythmia in the cardiac rhythm of the current patient, the first data is based on a first probability that the segment of the cardiac EGM strip represents at least one occurrence of the cardiac arrhythmia, and the second data is based on a second probability that the segment of the cardiac EGM strip represents at least one occurrence of the cardiac arrhythmia.
Regarding claim 16, Walker discloses (col. 17, line 28-col. 18, line 3) the aspect of the cardiac rhythm of the current patient is a morphological aspect of occurrences of a cardiac arrhythmia that occur in the cardiac rhythm of the current patient, the first data comprises first data regarding the morphological aspect of an occurrence of the cardiac arrhythmia represented in the segment of the cardiac EGM strip, the second data comprises second data regarding the morphological aspect of the occurrence of the cardiac arrhythmia represented in the segment of the cardiac EGM strip, and the output data comprises data comparing the first data regarding the morphological aspect of the occurrence and the second data regarding the morphological aspect of the occurrence.
Regarding claim 17, Walker discloses (col. 50, lines 4-63) the processing circuitry is further configured to: generate second output data based on a comparison of the second data to historical data generated by the second CRC based on earlier cardiac EGM strips from the current patient.
Regarding claim 18, Walker discloses (col. 48, line 65-col. 49, line 43) the first CRC generates an output vector, and the computing system is further configured to generate the second CRC by training an instance of the first CRC based only on cardiac EGM strips from the second population, wherein the processing circuitry is configured such that, as part of generating the second CRC, the processing circuitry, for each respective segment of each respective cardiac EGM strip from the second population: applies the first CRC to the respective segment of the respective cardiac EGM strip to generate a first output vector for the respective cardiac EGM strip; applies the second CRC to the respective segment of the respective cardiac EGM strip to generate a second output vector for the respective cardiac EGM strip; determines whether the second output vector for the respective segment of the respective cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip; updates parameters of the second CRC based on whether the second output vector for the cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip, wherein: the processing circuitry is configured to update the parameters of the second CRC when the second output vector for the cardiac EGM strip is more accurate than the first output vector for the respective cardiac EGM strip, and the processing circuitry is configured to not update the parameters of the second CRC when the second output vector for the cardiac EGM strip is not more accurate than the first output vector for the respective cardiac EGM strip.
Regarding claim 19, Walker discloses (col. 7, line 42-col. 8, line 4) a computer-readable data storage medium having instructions stored thereon that, when executed, cause a computing system to: obtain a cardiac electrogram (EGM) strip for a current patient; apply a first cardiac rhythm classifier neural network (CRC) with a segment of the cardiac EGM strip as input, wherein: the first CRC is trained on training cardiac EGM strips from a first population that includes a plurality of patients, the first CRC generates, based on the segment of the cardiac EGM strip, first data regarding an aspect of a cardiac rhythm of the current patient; apply a second CRC with the segment of the cardiac EGM strip as input, wherein: the second CRC is a version of the first CRC that is trained on training cardiac EGM strips from a second population that is smaller than the first population, the second CRC generates, based on the segment of the cardiac EGM strip, second data regarding the aspect of the cardiac rhythm of the current patient; and generate output data based on the first data and the second data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792